DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover surface of claims 16, 23, and 24 and the patch of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains two paragraphs, the title, a citation of "Fig. 3", and over 150 words.  Correction is required.  See MPEP § 608.01(b). 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claim 16, there is no antecedent basis in the specification for “a cover surface.” 
In claim 16, there is no antecedent basis in the specification for “spacings.” 
In claim 20, there is no antecedent basis in the specification for “a patch.” 
Double Patenting
Applicant is advised that should claim 23 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 16, 21-23, 26-28, and 32 are objected to because of the following informalities: 
In claim 16, line 14, “a course of a mutually convexly curved wall sections” should read “a course of mutually convexly curved wall sections.” 
In claim 16, line 14, “in such a way that width” should read “in such a way that a width.” 
In claim 21, line 2, “90% of height” should read “90% of the height.” 
In claim 22, line 2, “80% of height” should read “80% of the
In claim 23, lines 2 and 3, “(8”)” and “(8 “) “b)” should be removed for consistency. 
In claims 26 and 27, line 2, “portion of half ellipsoid” should read “portion of a half ellipsoid.” 
In claim 28, line 4, “radial extend are curved to each other” should read “radial extent and are curved to each other.” 
In claim 32, line 4, “45% of width” should read “45% of a width.”
Appropriate correction is required. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the base elevations" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is noted that “basic elevations” are introduced in line 3 of claim 16, and it is assumed that “basic elevations” and “base elevations” are used interchangeably throughout the claims. Examiner suggests replacing all instances of “basic elevations” throughout the claims with “base elevations” 
Claim 16 recites the limitation “spacings (a1)” in line 6. However, it is unclear exactly how these “spacings” are defined. For instance, the “spacings” could be the total distance between the base elevations and the groove walls or could be the distance between the base elevations and each of the groove walls. Based on Fig. 8 of the drawings, it is assumed that the “spacings” are referring to the distance between the base elevations and each of the groove walls. For examination purposes, “spacings (a1)” will be read as “spacings (a1) between each of the groove walls.” 
Claim 16 recites the limitation “the surface edge of the top surface” in line 13. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the surface edge of the top surface” in line 13 will be read as “a surface edge of the top surface.” 
Claims 17-35 are also rejected due to their dependence on rejected claim 16. 
Claim 34 recites the limitation “the walls sections have… a distance” in lines 1-2. However, it is unclear if this distance is the distance between the wall sections or between each of the wall sections and the base elevations. Based on Fig. 8 and pg. 10, lines 3-5 of the specification, it is assumed that this distance is the distance between each of the wall sections and the base elevations. For examination purposes, “a distance” in line 2 will be read as “a distance between each of the wall sections and the base elevations.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-24, 30, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwaki (JP 2012183962 with English Machine Translation) (Kiwaki ‘962) in view of Takigawa et al. (US 4,345,632) (of record) (Takigawa). 
Regarding claim 16, Kiwaki ‘962 discloses (as seen in Figs. 5-7) a commercial vehicle tire (1; [0004]; [0061]) having a circumference ([0037]; [0061]) and comprising a tread (see Fig. 4) with at least one circumferential groove (50) with a groove base (50btm) and groove walls (10a, 20a), wherein distributed on the groove base (50btm) over the circumference are base elevations (70) at a greater extent in a direction of the circumference than in an axial direction (see Fig. 4). Claim 16 recites the limitation “centrally acting as a stone ejector” when referring to the base elevations. It is noted that this is merely intended use and does not require any additional structure not present in the tire of Kiwaki ‘962. Furthermore, it is noted that the base elevations disclosed by Kiwaki ‘962 would be capable of acting as stone ejectors. Kiwaki ‘962 further discloses that the base elevations (70) have spacings between each of the groove walls (10a, 20a) (see Fig. 6). Kiwaki ‘962 further discloses that the base elevations (70) are delimited in the radial direction by a cover surface with a circumferential surface edge (see Modified Figure 5 below), and wherein the groove walls between the base elevations (70) have wall sections which approach each other (see Fig. 4; [0051]); wherein each of the base elevations (70) comprise a top surface (see Modified Figure 6 below), wherein the top surface of each of the base elevations (70) drops uniformly towards the surface edge (see Modified Figure 6 below), wherein the groove walls (10a, 20a) are laterally aligned with the base elevations (see Fig. 4), and wherein a surface edge of the top surface (see Modified Figure 5 below) follows a 

    PNG
    media_image1.png
    338
    699
    media_image1.png
    Greyscale

Modified Figure 5, Kiwaki ‘962

    PNG
    media_image2.png
    343
    580
    media_image2.png
    Greyscale

Modified Figure 6, Kiwaki ‘962
	Takigawa teaches a similar tire comprising a tread (see Fig. 1) comprising at least one circumferential groove (1) with base elevations (5) with a height formed from 30% to 50% of the tread depth (Col. 4, lines 23-27), suggesting the claimed range in claim 16 of from 25% to 60% of a tread depth. Takigawa further teaches that this height of the elevations helps effectively prevent stone-biting (Col. 4, lines 23-24). Takigawa further teaches that the spacing (g) between each of the groove walls and the elevations (5) is 1.8 mm (Col. 5, lines 46-49), suggesting the claimed spacings of up to 4.0 mm. Takigawa further teaches that this configuration effectively prevents stone-biting at the tread groove (Col. 6, lines 25-27). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base elevations as disclosed by Kiwaki ‘962 to have the specific dimensions taught by 
	Regarding claim 17, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 further discloses that the base elevations (Kiwaki ‘962: 70) in plan view have the shape of circumferentially elongated diamonds with rounded corners (see Fig. 4). 
	Regarding claim 18, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 further discloses that the base elevations (Kiwaki ‘962: 70) form a base part (see Modified Figure 6 below) with an in radial direction constant height (Kiwaki ‘962: [0050]). 

    PNG
    media_image3.png
    343
    580
    media_image3.png
    Greyscale

Modified Figure 6, Kiwaki ‘962
	Regarding claim 19, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 18. Modified Kiwaki ‘962 further discloses that the base part comprises a dome-like upper part (see Modified Figure 6 above). 

	Regarding claims 21 and 22, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 18. Modified Kiwaki ‘962 further discloses a height of the base part (see Modified Figure 6 above). Modified Kiwaki ‘962 fails to explicitly disclose, however, a specific relationship between the height of the base part and the height of the entire base elevation (Kiwaki ‘962: 70). One of ordinary skill in the art would have found it obvious to use the proportions of the drawings as a starting point in their design process, specifically in choosing a relationship between the height of the base part and the height of the base elevation. While patent drawings are not necessarily to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Accordingly, based on Fig. 6 of Kiwaki ‘962, one of ordinary skill in the art would have found that the height of the base part is about 80% of the height of the base elevation (Kiwaki ‘962: 70), thus suggesting the claimed ranges in claims 21 and 22 of from 35% to 90% and of from  40% to 80%, respectively. 
	Regarding claims 23 and 24, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 further discloses that the cover surface of the base elevations (Kiwaki ‘962: 70) has a core cover surface (Kiwaki ‘962: 70u) and a peripheral edge surface (see Modified Figure 6 below) sloping towards the surface edge of the cover surface. 

    PNG
    media_image4.png
    338
    615
    media_image4.png
    Greyscale

Modified Figure 6, Kiwaki ‘962
	Regarding claim 30, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 further discloses that the height of the base elevations (Kiwaki ‘962: 70) is from 30% to 50% of the tread depth (Takigawa: Col. 4, lines 23-27), suggesting the claimed range in claim 30 of from 30% to 55% of the tread depth. 
	Regarding claim 32, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 further discloses that a groove path (see Modified Figure 4 below) of the circumferential groove (Kiwaki ‘962: 50) runs between the wall sections which approach each other between the base elevations (Kiwaki ‘962: 70), and wherein the groove path, at its narrowest point, has a width (Kiwaki ‘962: Wmin) of from 35% to 85% of a width (Kiwaki ‘962: Wmax) of the circumferential groove (Kiwaki ‘962: 50) (Kiwaki ‘962: [0030]), overlapping the claimed range of from 15% to 

    PNG
    media_image5.png
    511
    786
    media_image5.png
    Greyscale

Modified Figure 4, Kiwaki ‘962
	Regarding claim 35, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 further discloses that the groove walls (Kiwaki ‘962: 10a, 20a) of the circumferential groove (Kiwaki ‘962: 50) are wavy in plan view (Kiwaki ‘962: [0029]) and symmetrical with respect to a plane defined by the circumferential direction and the radial direction (Kiwaki ‘962: see Fig. 4; [0028]). 
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiwaki (JP 2012183962 with English Machine Translation) (Kiwaki '962) in view of Takigawa et al. (US 4,345,632) (of record) (Takigawa) as applied to claim 16 above, and further in view of Kiwaki et al. (US 2012/0018068) (of record) (Kiwaki '068). 

Kiwaki ‘068 teaches a similar tire (title) comprising a tread (see Fig. 1) with at least one circumferential groove (50) with a groove base (50btm) and groove walls (10a, 20a), wherein distributed on the groove base over the circumference are base elevations (70). Kiwaki ‘068 further teaches that the base elevations are limited solely by their respective top surface (see Figs. 4 and 5) and have the shape of a half ellipsoid or a portion of a half ellipsoid (see Fig. 4). Kiwaki ‘068 further teaches that these base elevations (70) help improve the water expelling capability of the tread ([0090]), particularly because of the shape of the base elevations (70) ([0092]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base elevations disclosed by modified Kiwaki ‘962 to have the shape of the base elevations taught by Kiwaki ‘068 because they would have had a reasonable expectation that doing so would lead to a further improvement in the water expelling capability of the tread. Furthermore, absent any persuasive evidence that the particular configuration of the claimed shape of the base elevations in claims 25-27, it would have been obvious to one of ordinary skill in the art to change the shape of the base elevations disclosed by . 
Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kiwaki (JP 2012183962 with English Machine Translation) (Kiwaki '962) in view of Takigawa et al. (US 4,345,632) (of record) (Takigawa) as applied to claim 16 above, and further in view of Feider et al. (US 6,142,200) (Feider). 
Regarding claim 28, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 further discloses in plan view mutually convexly curved wall portions (Kiwaki ‘962: see Fig. 4; [0051]) of the groove walls (Kiwaki ‘962: 10a, 20a). Modified Kiwaki ‘962 fails to disclose, however, that in plan view, the mutually convexly curved wall portions of the groove walls (Kiwaki ‘962: 10a, 20a), viewed in cross section, are convex over at least a majority of its radial extend and are curved to each other. 
Feider teaches a similar tire (10) comprising a tread (12) with at least one circumferential groove (14) with a groove base (34) and groove walls (see Fig. 7). Feider further teaches that portions (30, 32) of each of the groove walls, viewed in cross section, are convex over at least a majority of their extent and are curved to each other (see Fig. 7). Feider further teaches that this configuration helps to minimize possible stone damage to the grooves (Col. 4, lines 1-3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the groove walls disclosed by modified Kiwaki ‘962 to be convex over at least a majority of their radial extent and be curved to each other as taught by Feider because they would have had a 
Regarding claim 33, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 fails to disclose, however, that the wall sections which approach each other between the base elevations (Kiwaki ‘962: 70) delimit protrusions which project into the circumferential groove (Kiwaki ‘962: 50) and are opposite in pairs. 
Feider teaches a similar tire (10) comprising a tread (12) with at least one circumferential groove (14) with a groove base (34) and groove walls (see Fig. 7). Feider further teaches that these groove walls have wall sections which approach each other periodically (see Fig. 5). Feider further teaches that the wall sections which approach each other delimit protrusions (54) which project into the circumferential groove (14) and are opposite in pairs (see Fig. 7). Feider further teaches that these protrusions help prevent stones from reaching the groove bottom (Col. 4, lines 48-50). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wall sections which approach each other as disclosed by modified Kiwaki ‘962 to delimit protrusions which project into the circumferential groove and are opposite in pairs as taught by Feider because they would have had a reasonable expectation that these protrusions would help prevent stones from entering the groove bottom. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwaki (JP 2012183962 with English Machine Translation) (Kiwaki '962) in view of Takigawa et al.  as applied to claim 16 above, and further in view of Montanaro (WO 2010/049959). 
Regarding claim 29, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 fails to explicitly disclose, however, that the base elevations (Kiwaki ‘962: 70) in the circumferential direction, at their longest point, have an extension length of from 15.0 mm to 25.0 mm. 
Montanaro teaches a similar tire (title) comprising a tread (4) with at least one circumferential groove (9) with a groove base (15) and groove walls (16), wherein distributed on the groove base over the circumference are base elevations (18). Montanaro further teaches that these base elevations in the circumferential direction, at their longest point, have an extension length (L; see Fig. 2) of from 10 mm to 30 mm (pg. 15, line 35-pg. 16, line 1), overlapping the claimed range of from 15.0 mm to 30.0 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Montanaro further teaches that this length can help prevent damage done to the base elevations (18) (pg. 7, lines 27-29). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the base elevations disclosed by modified Kiwaki ‘962 to have the extension length taught by Montanaro because they would have had a reasonable expectation that doing so would help prevent damage to the base elevations. 
Claims 31 and 34 is rejected under 35 U.S.C. 103 as being unpatentable over Kiwaki (JP 2012183962 with English Machine Translation) (Kiwaki '962) in view of Takigawa et al. (US 4,345,632) (of record) (Takigawa) as applied to claim 16 above, and further in view of Kaji (US 2010/0212793). 
Regarding claim 31, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 fails to explicitly disclose, however, that the base elevations (Kiwaki ‘962: 70) in the axial direction at their widest point have a width of 5.0 mm to 15.0 mm. 
Kaji teaches a similar tire (title) comprising a tread (see Fig. 1) with at least one circumferential groove (1) with a groove base and groove walls (see Fig. 3), wherein distributed on the groove base over the circumference are base elevations (10). Kaji further teaches that these base elevations (10) in the axial direction at their widest point have a width (W1), which satisfies the relationship 30%                        
                            ≤
                        
                    W1/W                        
                            ≤
                        
                    70%, where W is the width of the groove base ([0043]). Kaji further teaches that the groove base preferably has a width (W) of 2 to 16 mm ([0046]). Using the given dimensions, the range of the width (W1) of the widest point of the base elevations (10) can be calculated to be from 0.6 mm (2*0.3) to 11.2 mm (16*0.7), overlapping with the claimed range of from 5.0 mm to 15.0 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Kaji further teaches that these dimensions allow for the base elevations (10) to have sufficient rigidity while also preventing the groove base from cracking ([0043]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the dimensions of the base elevations as taught by Kaji for the base elevations disclosed by modified Kiwaki ‘962 because they would have had a reasonable expectation that doing so would 
Regarding claim 34, modified Kiwaki ‘962 discloses all of the limitations as set forth above for claim 16. Modified Kiwaki ‘962 fails to explicitly disclose, however, that the wall sections which approach each other between the base elevations (Kiwaki ‘962: 70) have a distance from each wall section the base elevations (Kiwaki ‘962: 70) of 2.0 mm to 4.0 mm at their radially inner ends. 
Kaji teaches a similar tire (title) comprising a tread (see Fig. 1) with at least one circumferential groove (1) with a groove base and groove walls (see Fig. 3), wherein distributed on the groove base over the circumference are base elevations (10). Kaji further teaches that these base elevations (10) in the axial direction at their widest point have a width (W1), which satisfies the relationship 30%                        
                            ≤
                        
                    W1/W                        
                            ≤
                        
                    70%, where W is the width of the groove base ([0043]). Kaji further teaches that the groove base preferably has a width (W) of 2 to 16 mm ([0046]). Using the given dimensions, a range of the distance from each groove wall to the base elevations (10) at their radially inner ends can be calculated to be from 0.7 mm (                        
                            
                                
                                    2
                                    -
                                    (
                                    2
                                    *
                                    0.3
                                    )
                                
                                
                                    2
                                
                            
                        
                    ) to 2.4 mm (                        
                            
                                
                                    16
                                    -
                                    (
                                    16
                                    *
                                    0.7
                                    )
                                
                                
                                    2
                                
                            
                        
                    ), overlapping the claimed range of from 2.0 mm to 4.0 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Kaji further teaches that these dimensions allow for the base elevations (10) to have sufficient rigidity while also preventing the groove base from cracking ([0043]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the distance . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kiwaki ‘223 (JP 2011168223) discloses a similar tire (1) comprising a tread (see Fig. 1) with at least one circumferential groove (50) with a groove base (50btm) and groove walls (10a, 20a), wherein distributed on the groove base (50btm) over the circumference are base elevations (70). 
Koyama (DE 3727050) discloses a similar tire (title) comprising a tread (T) with at least one circumferential groove (G2) with a groove base (see Fig. 3) and groove walls (g), wherein distributed on the groove base over the circumference are base elevations (P). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749